202 F.2d 748
GEORGIA CONSOLIDATED CONTRACTING COMPANY, Appellant,v.C. S. McDANIEL, Sr., and C. S. McDaniel, Jr., Co-partnersd/b/a McDaniel Construction Company, Appellees.
No. 14226.
United States Court of Appeals Fifth Circuit.
Feb. 6, 1953.

George C. Kennedy, Rayford D. Bulloch and Kennedy & Bulloch, Manchester, Ga., for appellant.
Shelby Myrick, Savannah, Ga., for appellee.
Before HOLMES, BORAH, and RUSSELL, Circuit Judges.
PER CURIAM.


1
The motion to dismiss this appeal is overruled, and the judgment appealed from is affirmed for the reasons stated by the district judge, 110 F.Supp. 751.  The request for assessment of damages on the appeal is denied.